Case 2:20-cv-11579-DMG-PLA Document 1 Filed 12/23/20 Page 1 of 8 Page ID #:1




 1      CENTER FOR DISABILITY ACCESS
        Raymond Ballister Jr., Esq., SBN 111282
 2      Russell Handy, Esq., SBN 195058
        Dennis Price, Esq., SBN 279082
 3      Amanda Seabock, Esq., SBN 289900
        Mail: 8033 Linda Vista Road, Suite 200
 4      San Diego, CA 92111
        (858) 375-7385; (888) 422-5191 fax
 5      amandas@potterhandy.com
 6      Attorneys for Plaintiff
 7
 8
                                UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10
11      Antonio Fernandez                        Case No.

12                Plaintiff,
                                                 Complaint For Damages And
13        v.                                     Injunctive Relief For Violations
                                                 Of: Americans With Disabilities
14      Mater Montebello Limited                 Act; Unruh Civil Rights Act
        Partnership, a California Limited
15      Partnership;
        Mater Montebello, Inc., a
16      California Corporation;

17                Defendants.

18
19          Plaintiff Antonio Fernandez complains of Mater Montebello Limited

20    Partnership, a California Limited Partnership; Mater Montebello, Inc., a

21    California Corporation (“Defendants”), and alleges as follows:

22
23      PARTIES:

24      1. Plaintiff is a California resident with physical disabilities. He is

25    paralyzed from the waist down and uses a wheelchair for mobility.

26      2. Defendants Mater Montebello Limited Partnership and Mater

27    Montebello, Inc. owned the real property located at or about 7709 Telegraph

28    Rd, Montebello, California, in May 2020.


                                            1

      Complaint
Case 2:20-cv-11579-DMG-PLA Document 1 Filed 12/23/20 Page 2 of 8 Page ID #:2




 1      3. Defendants Mater Montebello Limited Partnership and Mater
 2    Montebello, Inc. own the real property located at or about 7709 Telegraph Rd,
 3    Montebello, California, currently.
 4      4. Defendants Mater Montebello Limited Partnership and Mater
 5    Montebello, Inc. owned Quality Inn & Suites Montebello located at or about
 6    7709 Telegraph Rd, Montebello, California, in May 2020.
 7      5. Defendants Mater Montebello Limited Partnership and Mater
 8    Montebello, Inc. own Quality Inn & Suites Montebello (“Motel”) located at or
 9    about 7709 Telegraph Rd, Montebello, California, currently.
10      6. Plaintiff does not know the true names of Defendants, their business
11    capacities, their ownership connection to the property and business, or their
12    relative responsibilities in causing the access violations herein complained of,
13    and alleges a joint venture and common enterprise by all such Defendants.
14    Plaintiff is informed and believes that each of the Defendants herein is
15    responsible in some capacity for the events herein alleged, or is a necessary
16    party for obtaining appropriate relief. Plaintiff will seek leave to amend when
17    the true names, capacities, connections, and responsibilities of the Defendants
18    are ascertained.
19
20      JURISDICTION & VENUE:
21      7. The Court has subject matter jurisdiction over the action pursuant to 28
22    U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
23    Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
24      8. Pursuant to supplemental jurisdiction, an attendant and related cause
25    of action, arising from the same nucleus of operative facts and arising out of
26    the same transactions, is also brought under California’s Unruh Civil Rights
27    Act, which act expressly incorporates the Americans with Disabilities Act.
28      9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is


                                             2

      Complaint
Case 2:20-cv-11579-DMG-PLA Document 1 Filed 12/23/20 Page 3 of 8 Page ID #:3




 1    founded on the fact that the real property which is the subject of this action is
 2    located in this district and that Plaintiff's cause of action arose in this district.
 3
 4      FACTUAL ALLEGATIONS:
 5      10. Plaintiff stayed at the Motel in May 2020 with the intention to avail
 6    himself of its services and to assess the business for compliance with the
 7    disability access laws.
 8      11. The Motel is a facility open to the public, a place of public
 9    accommodation, and a business establishment.
10      12. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
11    to provide wheelchair accessible guestrooms in conformance with the ADA
12    Standards as it relates to wheelchair users like the plaintiff.
13      13. The Motel provides guestrooms to its customers but failed to provide a
14    wheelchair accessible guestroom to plaintiff during his visit.
15      14. A few problems that plaintiff encountered is that the guestroom
16    restroom door and shower handles required greater than 5 pounds of force to
17    open. Additionally, the peephole, restroom mirror and other controls,
18    dispensers, receptacles or other equipment were too high. Moreover, the grab
19    bars were too low and the pipe underneath the restroom sink was not properly
20    wrapped.
21      15. Plaintiff believes that there are other features of the guestrooms that
22    likely fail to comply with the ADA Standards and seeks to have fully compliant
23    guestrooms for wheelchair users.
24      16. On information and belief, the defendants currently fail to provide
25    wheelchair accessible guestrooms.
26      17. Additionally, on the date of the plaintiff’s visit, the defendants failed to
27    provide wheelchair accessible transaction counters in conformance with the
28    ADA Standards as it relates to wheelchair users like the plaintiff.


                                                3

      Complaint
Case 2:20-cv-11579-DMG-PLA Document 1 Filed 12/23/20 Page 4 of 8 Page ID #:4




 1      18. The Motel provides transaction counters to its customers but fails to
 2    provide wheelchair accessible transaction counters.
 3      19. A problem that plaintiff encountered is that the transaction counter was
 4    too high. While there was a lowered writing surface below the counter, this
 5    writing surface did not serve as transaction counter. The transactions
 6    necessarily have to take place over the higher counter.
 7      20. Plaintiff believes that there are other features of the transaction
 8    counters that likely fail to comply with the ADA Standards and seeks to have
 9    fully compliant transaction counters for wheelchair users.
10      21. On information and belief, the defendants currently fail to provide
11    wheelchair accessible transaction counters.
12      22. These barriers relate to and impact the plaintiff’s disability. Plaintiff
13    personally encountered these barriers.
14      23. As a wheelchair user, the plaintiff benefits from and is entitled to use
15    wheelchair accessible facilities. By failing to provide accessible facilities, the
16    defendants denied the plaintiff full and equal access.
17      24. The failure to provide accessible facilities created difficulty and
18    discomfort for the Plaintiff.
19      25. The defendants have failed to maintain in working and useable
20    conditions those features required to provide ready access to persons with
21    disabilities.
22      26. The barriers identified above are easily removed without much
23    difficulty or expense. They are the types of barriers identified by the
24    Department of Justice as presumably readily achievable to remove and, in fact,
25    these barriers are readily achievable to remove. Moreover, there are numerous
26    alternative accommodations that could be made to provide a greater level of
27    access if complete removal were not achievable.
28      27. Plaintiff will return to the Motel to avail himself of its services and to


                                              4

      Complaint
Case 2:20-cv-11579-DMG-PLA Document 1 Filed 12/23/20 Page 5 of 8 Page ID #:5




 1    determine compliance with the disability access laws once it is represented to
 2    him that the Motel and its facilities are accessible. Plaintiff is currently
 3    deterred from doing so because of his knowledge of the existing barriers and
 4    his uncertainty about the existence of yet other barriers on the site. If the
 5    barriers are not removed, the plaintiff will face unlawful and discriminatory
 6    barriers again.
 7      28. Given the obvious and blatant nature of the barriers and violations
 8    alleged herein, the plaintiff alleges, on information and belief, that there are
 9    other violations and barriers on the site that relate to his disability. Plaintiff will
10    amend the complaint, to provide proper notice regarding the scope of this
11    lawsuit, once he conducts a site inspection. However, please be on notice that
12    the plaintiff seeks to have all barriers related to his disability remedied. See
13    Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
14    encounters one barrier at a site, he can sue to have all barriers that relate to his
15    disability removed regardless of whether he personally encountered them).
16
17    I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
18    WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
19    Defendants.) (42 U.S.C. section 12101, et seq.)
20      29. Plaintiff re-pleads and incorporates by reference, as if fully set forth
21    again herein, the allegations contained in all prior paragraphs of this
22    complaint.
23      30. Under the ADA, it is an act of discrimination to fail to ensure that the
24    privileges, advantages, accommodations, facilities, goods and services of any
25    place of public accommodation is offered on a full and equal basis by anyone
26    who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
27    § 12182(a). Discrimination is defined, inter alia, as follows:
28              a. A failure to make reasonable modifications in policies, practices,


                                                5

      Complaint
Case 2:20-cv-11579-DMG-PLA Document 1 Filed 12/23/20 Page 6 of 8 Page ID #:6




 1                or procedures, when such modifications are necessary to afford
 2                goods,    services,    facilities,   privileges,   advantages,   or
 3                accommodations to individuals with disabilities, unless the
 4                accommodation would work a fundamental alteration of those
 5                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
 6             b. A failure to remove architectural barriers where such removal is
 7                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
 8                defined by reference to the ADA Standards.
 9             c. A failure to make alterations in such a manner that, to the
10                maximum extent feasible, the altered portions of the facility are
11                readily accessible to and usable by individuals with disabilities,
12                including individuals who use wheelchairs or to ensure that, to the
13                maximum extent feasible, the path of travel to the altered area and
14                the bathrooms, telephones, and drinking fountains serving the
15                altered area, are readily accessible to and usable by individuals
16                with disabilities. 42 U.S.C. § 12183(a)(2).
17      31. When a business provides facilities such as guestrooms, it must provide
18    accessible guestrooms.
19      32. Here, accessible guestrooms have not been provided in conformance
20    with the ADA Standards.
21      33. When a business provides facilities such as sales or transaction counters,
22    it must provide accessible sales or transaction counters.
23      34. Here, accessible sales or transaction counters have not been provided in
24    conformance with the ADA Standards.
25      35. The Safe Harbor provisions of the 2010 Standards are not applicable
26    here because the conditions challenged in this lawsuit do not comply with the
27    1991 Standards.
28      36. A public accommodation must maintain in operable working condition


                                             6

      Complaint
Case 2:20-cv-11579-DMG-PLA Document 1 Filed 12/23/20 Page 7 of 8 Page ID #:7




 1    those features of its facilities and equipment that are required to be readily
 2    accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
 3       37. Here, the failure to ensure that the accessible facilities were available
 4    and ready to be used by the plaintiff is a violation of the law.
 5
 6    II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
 7    RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
 8    Code § 51-53.)
 9       38. Plaintiff repleads and incorporates by reference, as if fully set forth
10    again herein, the allegations contained in all prior paragraphs of this
11    complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
12    that persons with disabilities are entitled to full and equal accommodations,
13    advantages, facilities, privileges, or services in all business establishment of
14    every kind whatsoever within the jurisdiction of the State of California. Cal.
15    Civ. Code §51(b).
16       39. The Unruh Act provides that a violation of the ADA is a violation of the
17    Unruh Act. Cal. Civ. Code, § 51(f).
18       40. Defendants’ acts and omissions, as herein alleged, have violated the
19    Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
20    rights to full and equal use of the accommodations, advantages, facilities,
21    privileges, or services offered.
22       41. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
23    discomfort or embarrassment for the plaintiff, the defendants are also each
24    responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
25    (c).)
26
27
28


                                               7

      Complaint
Case 2:20-cv-11579-DMG-PLA Document 1 Filed 12/23/20 Page 8 of 8 Page ID #:8




 1           PRAYER:
 2           Wherefore, Plaintiff prays that this Court award damages and provide
 3    relief as follows:
 4        1. For injunctive relief, compelling Defendants to comply with the
 5    Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
 6    plaintiff is not invoking section 55 of the California Civil Code and is not
 7    seeking injunctive relief under the Disabled Persons Act at all.
 8        2. Damages under the Unruh Civil Rights Act, which provides for actual
 9    damages and a statutory minimum of $4,000 for each offense.
10        3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
11    to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
12
      Dated: December 18, 2020         CENTER FOR DISABILITY ACCESS
13
14
15
16                                     By: ________________________
17                                            Russell Handy, Esq.
                                              Attorney for plaintiff
18
19
20
21
22
23
24
25
26
27
28


                                             8

      Complaint
